              Case 20-34626-KRH                    Doc 1         Filed 11/19/20 Entered 11/19/20 16:09:45                               Desc Main
                                                                Document      Page 1 of 70

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Melvin                                                          Phenice
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        M.                                                              E.
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Boykins                                                         Boykins
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6695                                                     xxx-xx-8711
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
              Case 20-34626-KRH                  Doc 1       Filed 11/19/20 Entered 11/19/20 16:09:45                              Desc Main
                                                            Document      Page 2 of 70
Debtor 1   Melvin M. Boykins
Debtor 2   Phenice E. Boykins                                                                        Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 5925 Derrymore Court
                                 Richmond, VA 23225
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Richmond City
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
              Case 20-34626-KRH                   Doc 1        Filed 11/19/20 Entered 11/19/20 16:09:45                                Desc Main
                                                              Document      Page 3 of 70
Debtor 1    Melvin M. Boykins
Debtor 2    Phenice E. Boykins                                                                            Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 20-34626-KRH                   Doc 1         Filed 11/19/20 Entered 11/19/20 16:09:45                            Desc Main
                                                               Document      Page 4 of 70
Debtor 1    Melvin M. Boykins
Debtor 2    Phenice E. Boykins                                                                             Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?

                                      Yes.     Name and location of business

     A sole proprietorship is a
     business you operate as                   Phenice Styles
     an individual, and is not a               Name of business, if any
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach                 Number, Street, City, State & ZIP Code
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
              Case 20-34626-KRH                    Doc 1        Filed 11/19/20 Entered 11/19/20 16:09:45                            Desc Main
                                                               Document      Page 5 of 70
Debtor 1    Melvin M. Boykins
Debtor 2    Phenice E. Boykins                                                                         Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 20-34626-KRH                  Doc 1       Filed 11/19/20 Entered 11/19/20 16:09:45                                    Desc Main
                                                            Document      Page 6 of 70
Debtor 1    Melvin M. Boykins
Debtor 2    Phenice E. Boykins                                                                            Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                    More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Melvin M. Boykins                                             /s/ Phenice E. Boykins
                                 Melvin M. Boykins                                                 Phenice E. Boykins
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     November 13, 2020                                 Executed on     November 13, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
             Case 20-34626-KRH                       Doc 1        Filed 11/19/20 Entered 11/19/20 16:09:45                           Desc Main
                                                                 Document      Page 7 of 70
Debtor 1   Melvin M. Boykins
Debtor 2   Phenice E. Boykins                                                                             Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Pia J. North                                                   Date         November 13, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Pia J. North 29672
                                Printed name

                                North Law Bar# 29672
                                Firm name

                                5913 Harbour Park Drive
                                Midlothian, VA 23112
                                Number, Street, City, State & ZIP Code

                                Contact phone     (804) 739-3700                             Email address         Help@PiaNorth.com
                                29672 VA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
              Case 20-34626-KRH                            Doc 1           Filed 11/19/20 Entered 11/19/20 16:09:45                                               Desc Main
                                                                          Document      Page 8 of 70
 Fill in this information to identify your case:

 Debtor 1                   Melvin M. Boykins
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Phenice E. Boykins
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             163,450.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             178,355.68

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             341,805.68

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             157,021.03

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                1,066.56

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              33,726.00


                                                                                                                                     Your total liabilities $               191,813.59


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                4,396.59

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                4,360.66

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                          Desc Main
                                                                     Document      Page 9 of 70
 Debtor 1      Melvin M. Boykins
 Debtor 2      Phenice E. Boykins                                                         Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $            5,979.06


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              1,066.56

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 1,066.56




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                        page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 20-34626-KRH                                Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                     Desc Main
                                                                              Document     Page 10 of 70
 Fill in this information to identify your case and this filing:

 Debtor 1                    Melvin M. Boykins
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Phenice E. Boykins
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF VIRGINIA

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        5925 Derrymore Court                                                           Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Richmond                          VA        23225-0000                         Land                                       entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                               $161,000.00                $161,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Tenants by the Entireities
        Richmond City                                                                  Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Current Market Analysis $161,000 November 2020
                                                                                Current Market Analysis - $164,950 July 2019
                                                                                Tax Assessment - $150,000
                                                                                Zillow Range - $170,000 - $194,000
                                                                                Judgment liens VACU W ONLY




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 20-34626-KRH                                Doc 1    Filed 11/19/20 Entered 11/19/20 16:09:45                                        Desc Main
                                                                       Document     Page 11 of 70
 Debtor 1        Melvin M. Boykins
 Debtor 2        Phenice E. Boykins                                                                                     Case number (if known)

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       South Beach Resort Myrtle Beach                                        Single-family home                              Do not deduct secured claims or exemptions. Put
       2311 South Kings Hwy                                                   Duplex or multi-unit building
                                                                                                                              the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                     Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the       Current value of the
       Myrtle Beach                      SC        29577-0000                 Land                                            entire property?           portion you own?
       City                              State              ZIP Code          Investment property                                        $1,500.00                  $1,500.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Tenants by the Entireities
       Horry                                                                  Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Unit Number G405 Unit Type 2BR
                                                                       ODD


       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       The Atrium Resort                                                      Single-family home                              Do not deduct secured claims or exemptions. Put
       15 21st Street                                                         Duplex or multi-unit building
                                                                                                                              the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                     Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the       Current value of the
       Virginia Beach                    VA        23451-0000                 Land                                            entire property?           portion you own?
       City                              State              ZIP Code          Investment property                                           $950.00                   $950.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Tenants by the Entireities
       VA Beach City                                                          Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Nunber 0615 Week 50


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                  $163,450.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                      Schedule A/B: Property                                                                           page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 20-34626-KRH                        Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                       Desc Main
                                                                     Document     Page 12 of 70
 Debtor 1        Melvin M. Boykins
 Debtor 2        Phenice E. Boykins                                                                                 Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Mercedes Benz                             Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      E350 AWD                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2011                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                111,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Value NADA REAFFIRM
         Tag VCX8414                                                 Check if this is community property                              $13,400.00                 $13,400.00
         Payoff $12,869.42                                           (see instructions)

         DMV 11/25/2015
         Reafffirm w/o cross collatteral


  3.2    Make:       Cadillac                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      XTS                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2013                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                  74,118                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Value: NADA $16,775
         Tag VTV7924                                                 Check if this is community property                              $16,775.00                 $16,775.00
         DMV: 4/18/2018                                              (see instructions)




  3.3    Make:       GMC                                       Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Denali                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2003                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                128,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Value: KBB $4,509
                                                                     Check if this is community property                                $4,509.00                  $4,509.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $34,684.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household Goods                                                                                                                 $3,000.00



Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                     Desc Main
                                                                     Document     Page 13 of 70
 Debtor 1       Melvin M. Boykins
 Debtor 2       Phenice E. Boykins                                                                  Case number (if known)

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    TVs, desktop, cell phone, tablet                                                                             $1,600.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Drum Set $500, Bass $300                                                                                       $800.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    Firearms - 9MM $300, Shotgun $200                                                                              $500.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothes                                                                                                      $2,500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Wedding and Engagement Rings
                                    (H) $3,000 (based on purchase price)
                                    (W) 9,995 Appraisal                                                                                        $12,995.00


                                    Diamond pendant necklace $350 (based on purchase price)
                                    Diamond Ring & Gold Bracelet $2,500 (based on purchase price)
                                    Misc. Costume Jewelry $600 (based on purchase price)                                                         $3,450.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....
Official Form 106A/B                                                   Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 20-34626-KRH                                      Doc 1            Filed 11/19/20 Entered 11/19/20 16:09:45                          Desc Main
                                                                                    Document     Page 14 of 70
 Debtor 1         Melvin M. Boykins
 Debtor 2         Phenice E. Boykins                                                                                          Case number (if known)



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $24,845.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash -
                                                                                                                                 Approx.                                  $5.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:
                                                                                                  Bank of America Checking Account ending
                                                                                                  6583 $168
                                                                                                  Bank of AmericajJoint w/ Mother (Deposits all
                                              17.1.       Checking                                belong to mother and not to debtor)                                 $168.00

                                                                                                  Wells Fargo Checking Account $413.49

                                              17.2.       Bank Account                            Next bi-weekly payday November 20, 2020                             $413.49

                                                                                                  Bank of AmericaChecking Account - $104
                                                                                                  Unemployment was being deposited into this
                                                                                                  account. However, she is no longer receiving
                                              17.3.       Bank Account                            unemployment                                                        $104.00

                                                                                                  Navy Federal Credit Union Checking $487.50
                                                                                                  Navy Federal Credit Union Savings $.01
                                              17.4.                                               Wife uses this for real estate funds                                $487.51


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:




Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 20-34626-KRH                           Doc 1         Filed 11/19/20 Entered 11/19/20 16:09:45                            Desc Main
                                                                     Document     Page 15 of 70
 Debtor 1         Melvin M. Boykins
 Debtor 2         Phenice E. Boykins                                                                          Case number (if known)

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          401(k)                            Dominion Retirement Account                                            $115,132.52


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         ALL Federal and State Tax refunds:
                                                            Including Tax year 2020 and all prior
                                                            years

                                                               2019 Federal Tax refund: $3,889
                                                               2019 Comm VA Tax refund: $1,168                     Federal & State                     Unknown


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 20-34626-KRH                               Doc 1         Filed 11/19/20 Entered 11/19/20 16:09:45                                             Desc Main
                                                                         Document     Page 16 of 70
 Debtor 1        Melvin M. Boykins
 Debtor 2        Phenice E. Boykins                                                                                              Case number (if known)

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                             Surrender or refund
                                                                                                                                                               value:

                                             Husband New York Life $1,324.27                                          Melvin & Phenice
                                             Wife New York Life $1,191.91                                             Boykins                                              $2,516.16


                                             Any and all life insurance policies that
                                             the debtor is listed as a beneficiary.                                                                                        Unknown


                                             New York Life Term (W) On wife's life
                                             New York Life Term (W) Rider on minor                                    Melvin
                                             son's life                                                               Boykins,husband                                            $0.00


                                             New York Life Term (H)                                                   Phenice Boykins, wife                                      $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........

                                                          NO Potential claims or lawsuits                                                                                  Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                          Money owed to Phenice from Unemployment                                                                          Unknown


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................        $118,826.68


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.
Official Form 106A/B                                                           Schedule A/B: Property                                                                            page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
             Case 20-34626-KRH                                Doc 1           Filed 11/19/20 Entered 11/19/20 16:09:45                                               Desc Main
                                                                             Document     Page 17 of 70
 Debtor 1         Melvin M. Boykins
 Debtor 2         Phenice E. Boykins                                                                                                    Case number (if known)



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................             $163,450.00
 56. Part 2: Total vehicles, line 5                                                                          $34,684.00
 57. Part 3: Total personal and household items, line 15                                                     $24,845.00
 58. Part 4: Total financial assets, line 36                                                                $118,826.68
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $178,355.68               Copy personal property total          $178,355.68

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $341,805.68




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case 20-34626-KRH                        Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                             Desc Main
                                                                     Document     Page 18 of 70
 Fill in this information to identify your case:

 Debtor 1                 Melvin M. Boykins
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

 Debtor 1 Exemptions
   5925 Derrymore Court Richmond, VA                                 $161,000.00                               $25,000.00      Va. Code Ann. § 34-4
   23225 Richmond City County
   Current Market Analysis $161,000                                                        100% of fair market value, up to
   November 2020                                                                           any applicable statutory limit
   Current Market Analysis - $164,950
   July 2019
   Tax Assessment - $150,000
   Zillow Range - $170,000 - $194,000
   Judgment liens VACU W ONLY
   Line from Schedule A/B: 1.1

      South Beach Resort Myrtle Beach                                  $1,500.00                                 $1,500.00     11 USC 522(b)(3)(B); William v
      2311 South Kings Hwy Myrtle Beach,                                                                                       Peyton 104 F.3d 688
      SC 29577 Horry County                                                                100% of fair market value, up to
      Unit Number G405 Unit Type 2BR                                                       any applicable statutory limit
      ODD
      Line from Schedule A/B: 1.2

      The Atrium Resort 15 21st Street                                    $950.00                                  $950.00     11 USC 522(b)(3)(B); William v
      Virginia Beach, VA 23451 VA Beach                                                                                        Peyton 104 F.3d 688
      City County                                                                          100% of fair market value, up to
      Nunber 0615 Week 50                                                                  any applicable statutory limit
      Line from Schedule A/B: 1.3




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                Desc Main
                                                                     Document     Page 19 of 70
 Debtor 1    Melvin M. Boykins
 Debtor 2    Phenice E. Boykins                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     2003 GMC Denali 128,000 miles                                     $4,509.00                                 $4,509.00        Va. Code Ann. § 34-26(8)
     Value: KBB $4,509
     Line from Schedule A/B: 3.3                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Household Goods                                                   $3,000.00                                 $1,500.00        Va. Code Ann. § 34-26(4a)
     Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     TVs, desktop, cell phone, tablet                                  $1,600.00                                   $800.00        Va. Code Ann. § 34-26(4a)
     Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Drum Set $500, Bass $300                                            $800.00                                      $1.00       Va. Code Ann. § 34-4
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Firearms - 9MM $300, Shotgun $200                                   $500.00                                   $500.00        Va. Code Ann. § 34-26(4b)
     Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothes                                                           $2,500.00                                 $1,000.00        Va. Code Ann. § 34-26(4)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding and Engagement Rings                                     $12,995.00                                 $3,000.00        Va. Code Ann. § 34-26(1a)
     (H) $3,000 (based on purchase price)
     (W) 9,995 Appraisal                                                                   100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit

     Diamond pendant necklace $350                                     $3,450.00                                 $2,500.00        Va. Code Ann. § 34-4
     (based on purchase price)
     Diamond Ring & Gold Bracelet                                                          100% of fair market value, up to
     $2,500 (based on purchase price)                                                      any applicable statutory limit
     Misc. Costume Jewelry $600 (based
     on purchase price)
     Line from Schedule A/B: 12.2

     Cash - Approx.                                                         $5.00                                     $2.50       Va. Code Ann. § 34-4
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Bank Account: Wells Fargo Checking                                  $413.49                                   $413.49        Va. Code Ann. § 34-29
     Account $413.49
                                                                                           100% of fair market value, up to
     Next bi-weekly payday November 20,                                                    any applicable statutory limit
     2020
     Line from Schedule A/B: 17.2




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                Desc Main
                                                                     Document     Page 20 of 70
 Debtor 1    Melvin M. Boykins
 Debtor 2    Phenice E. Boykins                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     401(k): Dominion Retirement                                     $115,132.52                              $115,132.52         Va. Code Ann. § 34-34 100%
     Account                                                                                                                      of Fair Market Value not to
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to       exceed exemption limits
                                                                                           any applicable statutory limit

     Federal & State: ALL Federal and                                  Unknown                                   $2,000.00        Va. Code Ann. § 34-26(9)
     State Tax refunds: Including Tax year                                                                                        100% of Fair Market Value not
     2020 and all prior years                                                              100% of fair market value, up to       to exceed exemption limits
                                                                                           any applicable statutory limit
     2019 Federal Tax refund: $3,889
     2019 Comm VA Tax refund: $1,168
     Line from Schedule A/B: 28.1

     Husband New York Life $1,324.27                                   $2,516.16                                 $1,324.27        Va. Code Ann. § 38.2-3122
     Wife New York Life $1,191.91
     Beneficiary: Melvin & Phenice                                                         100% of fair market value, up to
     Boykins                                                                               any applicable statutory limit
     Line from Schedule A/B: 31.1

 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-34626-KRH                        Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                Desc Main
                                                                     Document     Page 21 of 70
 Debtor 1       Melvin M. Boykins
 Debtor 2       Phenice E. Boykins                                                                       Case number (if known)

 Fill in this information to identify your case:

 Debtor 1
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Phenice E. Boykins
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                       4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

 Debtor 2 Exemptions
   5925 Derrymore Court Richmond, VA                                 $161,000.00                               $25,000.00         Va. Code Ann. § 34-4
   23225 Richmond City County
   Current Market Analysis $161,000                                                        100% of fair market value, up to
   November 2020                                                                           any applicable statutory limit
   Current Market Analysis - $164,950
   July 2019
   Tax Assessment - $150,000
   Zillow Range - $170,000 - $194,000
   Judgment liens VACU W ONLY
   Line from Schedule A/B: 1.1

      South Beach Resort Myrtle Beach                                  $1,500.00                                 $1,500.00        11 USC 522(b)(3)(B); William v
      2311 South Kings Hwy Myrtle Beach,                                                                                          Peyton 104 F.3d 688
      SC 29577 Horry County                                                                100% of fair market value, up to
      Unit Number G405 Unit Type 2BR                                                       any applicable statutory limit
      ODD
      Line from Schedule A/B: 1.2




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                Desc Main
                                                                     Document     Page 22 of 70
 Debtor 1    Melvin M. Boykins
 Debtor 2    Phenice E. Boykins                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B
     The Atrium Resort 15 21st Street                                    $950.00                                   $950.00        11 USC 522(b)(3)(B); William v
     Virginia Beach, VA 23451 VA Beach                                                                                            Peyton 104 F.3d 688
     City County                                                                           100% of fair market value, up to
     Nunber 0615 Week 50                                                                   any applicable statutory limit
     Line from Schedule A/B: 1.3

     Household Goods                                                   $3,000.00                                 $1,500.00        Va. Code Ann. § 34-26(4a)
     Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     TVs, desktop, cell phone, tablet                                  $1,600.00                                   $800.00        Va. Code Ann. § 34-26(4a)
     Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothes                                                           $2,500.00                                 $1,000.00        Va. Code Ann. § 34-26(4)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding and Engagement Rings                                     $12,995.00                                 $9,995.00        Va. Code Ann. § 34-26(1a)
     (H) $3,000 (based on purchase price)
     (W) 9,995 Appraisal                                                                   100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit

     Diamond pendant necklace $350                                     $3,450.00                                   $950.00        Va. Code Ann. § 34-4
     (based on purchase price)
     Diamond Ring & Gold Bracelet                                                          100% of fair market value, up to
     $2,500 (based on purchase price)                                                      any applicable statutory limit
     Misc. Costume Jewelry $600 (based
     on purchase price)
     Line from Schedule A/B: 12.2

     Cash - Approx.                                                         $5.00                                     $2.50       Va. Code Ann. § 34-4
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Bank of America Checking                                  $168.00                                   $168.00        Va. Code Ann. § 34-4
     Account ending 6583 $168
     Bank of AmericajJoint w/ Mother                                                       100% of fair market value, up to
     (Deposits all belong to mother and                                                    any applicable statutory limit
     not to debtor)
     Line from Schedule A/B: 17.1

     Bank Account: Bank of                                               $104.00                                   $104.00        Va. Code Ann. § 60.2-600
     AmericaChecking Account - $104
     Unemployment was being deposited                                                      100% of fair market value, up to
     into this account. However, she is no                                                 any applicable statutory limit
     longer receiving unemployment
     Line from Schedule A/B: 17.3

     Husband New York Life $1,324.27                                   $2,516.16                                 $1,191.89        Va. Code Ann. § 38.2-3122
     Wife New York Life $1,191.91
     Beneficiary: Melvin & Phenice                                                         100% of fair market value, up to
     Boykins                                                                               any applicable statutory limit
     Line from Schedule A/B: 31.1

Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                Desc Main
                                                                     Document     Page 23 of 70
 Debtor 1    Melvin M. Boykins
 Debtor 2    Phenice E. Boykins                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B
     Money owed to Phenice from                                        Unknown                                  Unknown           Va. Code Ann. § 60.2-600
     Unemployment
     Line from Schedule A/B: 35.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-34626-KRH                        Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                    Desc Main
                                                                     Document     Page 24 of 70
 Fill in this information to identify your case:

 Debtor 1                   Melvin M. Boykins
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Phenice E. Boykins
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Atrium Resort                            Describe the property that secures the claim:                   $4,531.61                   $950.00          $3,581.61
         Creditor's Name                          The Atrium Resort 15 21st Street
                                                  Virginia Beach, VA 23451 VA Beach
                                                  City County
         580 Lynnhaven Parkway                    Nunber 0615 Week 50
                                                  As of the date you file, the claim is: Check all that
         Suite 101                                apply.
         Virginia Beach, VA 23452                     Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 20-34626-KRH                           Doc 1         Filed 11/19/20 Entered 11/19/20 16:09:45                            Desc Main
                                                                      Document     Page 25 of 70
 Debtor 1 Melvin M. Boykins                                                                                   Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Phenice E. Boykins
               First Name                  Middle Name                      Last Name


 2.2     Equiant Financial Svcs                     Describe the property that secures the claim:                      Unknown         Unknown       Unknown
         Creditor's Name                            Maintenance fees

                                                    As of the date you file, the claim is: Check all that
         4343 N Scottsdale Rd                       apply.
         Scottsdale, AZ 85251                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 01/08 Last
                                 Active
 Date debt was incurred          4/20/15                     Last 4 digits of account number         6930


         Holiday Inn Club
 2.3                                                                                                                 $10,449.00        Unknown       Unknown
         Vacations                                  Describe the property that secures the claim:
         Creditor's Name                            Maintenance fees and membership
                                                    fees
         9271 S. John Young
                                                    As of the date you file, the claim is: Check all that
         Pkwy                                       apply.
         Orlando, FL 32819                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 20-34626-KRH                           Doc 1         Filed 11/19/20 Entered 11/19/20 16:09:45                             Desc Main
                                                                      Document     Page 26 of 70
 Debtor 1 Melvin M. Boykins                                                                                   Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Phenice E. Boykins
               First Name                  Middle Name                      Last Name


 2.4     Kay Jewelers                               Describe the property that secures the claim:                      $2,663.00       $3,000.00             $0.00
         Creditor's Name                            Melvin's wedding ring Jewelery

                                                    As of the date you file, the claim is: Check all that
         Post Office Box 1799                       apply.
         Akron, OH 44309                                 Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 2/11/20
                                 Last Active
 Date debt was incurred          06/19                       Last 4 digits of account number         3002


 2.5     Orange Lake Resorts                        Describe the property that secures the claim:                      Unknown            $0.00        Unknown
         Creditor's Name                            Time Shared Loan

         8505 W Irlo Bronson
                                                    As of the date you file, the claim is: Check all that
         Memorial                                   apply.
         Kissimmee, FL 34747                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 07/08 Last
                                 Active
 Date debt was incurred          8/15/18                     Last 4 digits of account number         7634




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 20-34626-KRH                           Doc 1         Filed 11/19/20 Entered 11/19/20 16:09:45                              Desc Main
                                                                      Document     Page 27 of 70
 Debtor 1 Melvin M. Boykins                                                                                   Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Phenice E. Boykins
               First Name                  Middle Name                      Last Name


 2.6     Virginia Credit Union                      Describe the property that secures the claim:                    $17,295.00        $16,775.00         $520.00
         Creditor's Name                            2013 Cadillac XTS 74,118 miles
                                                    Value: NADA $16,775
                                                    Tag VTV7924
                                                    DMV: 4/18/2018
                                                    As of the date you file, the claim is: Check all that
         P.o. Box 6713                              apply.
         Richmond, VA 23230                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Title
       community debt

                                 Opened
                                 03/18 Last
 Date debt was incurred          Active 09/20                Last 4 digits of account number           6728


 2.7     Virginia Credit Union                      Describe the property that secures the claim:                    $12,869.42        $13,400.00             $0.00
         Creditor's Name                            2011 Mercedes Benz E350 AWD
                                                    111,000 miles
                                                    Value NADA REAFFIRM
                                                    Tag VCX8414
                                                    Payoff $12,869.42
                                                    DMV 11/25/2015
                                                    Reafffirm w/o cross collatteral
                                                    As of the date you file, the claim is: Check all that
         P.o. Box 6713                              apply.
         Richmond, VA 23230                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Title
       community debt

                                 Opened
                                 11/04/15
                                 Last Active
 Date debt was incurred          9/15/20                     Last 4 digits of account number           7124




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 20-34626-KRH                           Doc 1         Filed 11/19/20 Entered 11/19/20 16:09:45                                             Desc Main
                                                                      Document     Page 28 of 70
 Debtor 1 Melvin M. Boykins                                                                                   Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Phenice E. Boykins
               First Name                  Middle Name                      Last Name


 2.8     Virginia Housing                           Describe the property that secures the claim:                   $109,213.00                $161,000.00                  $0.00
         Creditor's Name                            5925 Derrymore Court Richmond,
                                                    VA 23225 Richmond City County
                                                    Current Market Analysis $161,000
                                                    November 2020
                                                    Current Market Analysis - $164,950
                                                    July 2019
                                                    Tax Assessment - $150,000
                                                    Zillow Range - $170,000 - $194,000
                                                    Judgment liens VACU
                                                    As of the date you file, the claim is: Check all that
         601 S Belvidere                            apply.
         Richmond, VA 23220                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 04/05 Last
 Date debt was incurred          Active 03/20                Last 4 digits of account number         1935



   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $157,021.03
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $157,021.03

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.2
          Equiant Financial Svcs
          Attn: Bankruptcy                                                                            Last 4 digits of account number
          400 N Juniper Dr, Ste 100
          Chandler, AZ 85226

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.5
          Orange Lake Resorts
          Attn: Bankruptcy                                                                            Last 4 digits of account number
          9271 South John Young Parkway
          Orlando, FL 32819

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.4
          Resurgent
          Attn: Bankruptcy                                                                            Last 4 digits of account number
          Po Box 10497
          Greenville, SC 29603




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                             Desc Main
                                                                     Document     Page 29 of 70
 Debtor 1 Melvin M. Boykins                                                                Case number (if known)
              First Name                Middle Name                     Last Name
 Debtor 2 Phenice E. Boykins
              First Name                Middle Name                     Last Name



        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.6
        Virginia Credit Union
        Attn: Bankruptcy                                                             Last 4 digits of account number
        Po Box 90010
        Richmond, VA 23225

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.7
        Virginia Credit Union
        Attn: Bankruptcy                                                             Last 4 digits of account number
        Po Box 90010
        Richmond, VA 23225

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.8
        Virginia Housing
        Attn: Bankruptcy                                                             Last 4 digits of account number
        601 South Belvidere Street
        Richmond, VA 23220




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 20-34626-KRH                        Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                            Desc Main
                                                                      Document     Page 30 of 70
 Fill in this information to identify your case:

 Debtor 1                     Melvin M. Boykins
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Phenice E. Boykins
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          City of Richmond                                       Last 4 digits of account number                          $1,066.56             $1,066.56                    $0.00
              Priority Creditor's Name
              Personal Property Tax Assmnt                           When was the debt incurred?           2018 -2020
              900 E. Broad Street - Rm 102
              Richmond, VA 23219
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Personal property
                                                                                          (H) $297.12
                                                                                         (W ) $287.22
                                                                                         (H) 2018 and 2019 $482.22


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              26367                                                Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                          Desc Main
                                                                     Document     Page 31 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

 4.1      ADT                                                        Last 4 digits of account number                                                             Unknown
          Nonpriority Creditor's Name
          P.O. Box 371490                                            When was the debt incurred?
          Pittsburgh, PA 15250-7490
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account balance


 4.2      Bank of America                                            Last 4 digits of account number       3968                                                    $585.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/15 Last Active
          Po Box 982238                                              When was the debt incurred?           10/20
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3      Bon Secours                                                Last 4 digits of account number                                                             Unknown
          Nonpriority Creditor's Name
          P.O. Box 404893                                            When was the debt incurred?
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                          Desc Main
                                                                     Document     Page 32 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

 4.4      Capital One                                                Last 4 digits of account number       2437                                                  $2,367.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/17 Last Active
          Po Box 30281                                               When was the debt incurred?           05/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Authorized User


 4.5      Capital One                                                Last 4 digits of account number       1497                                                  $1,222.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/17 Last Active
          Po Box 30281                                               When was the debt incurred?           03/20
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6      Cavalry Portfolio Services                                 Last 4 digits of account number       1303                                                  $2,264.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/19 Last Active
          500 Summit Lake Drive                                      When was the debt incurred?           04/19
          Valhalla, NY 10595
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Citibank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 3 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                          Desc Main
                                                                     Document     Page 33 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

 4.7      Central Credit Services, LLC                               Last 4 digits of account number       6564                                                    $278.00
          Nonpriority Creditor's Name
          9550 Regency Square                                        When was the debt incurred?           Opened 01/20
          Jacksonville, FL 32225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Laboratory Corporation
              Yes                                                       Other. Specify   Of Amer


 4.8      Comenitybank/New York & Co                                 Last 4 digits of account number       7267                                                  $2,257.00
          Nonpriority Creditor's Name
                                                                                                           Opened 03/15 Last Active
          Po Box 182789                                              When was the debt incurred?           9/08/20
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.9      Creditors Collection Service                               Last 4 digits of account number       1419                                                    $384.00
          Nonpriority Creditor's Name
                                                                                                           Opened 08/19 Last Active
          4530 Old Cave Spring Road                                  When was the debt incurred?           03/19
          Roanoke, VA 24018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Radiologic Assoc Of
              Yes                                                       Other. Specify   Frederic




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                          Desc Main
                                                                     Document     Page 34 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

 4.1
 0        Eos Cca                                                    Last 4 digits of account number       1040                                                    $678.00
          Nonpriority Creditor's Name
          Po Box 981008                                              When was the debt incurred?           Opened 05/20
          Boston, MA 02298
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Verizon


 4.1
 1        Johnston Willis Hospital                                   Last 4 digits of account number                                                             Unknown
          Nonpriority Creditor's Name
          1401 Johnston Willis Drive                                 When was the debt incurred?
          Richmond, VA 23235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account balance HCA


 4.1
 2        Macy's                                                     Last 4 digits of account number       8067                                                  $1,190.00
          Nonpriority Creditor's Name
                                                                                                           Opened 01/15 Last Active
          Po Box 8218                                                When was the debt incurred?           7/04/20
          Mason, OH 45040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 5 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                          Desc Main
                                                                     Document     Page 35 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

 4.1
 3        Medical College of VA Collect.                             Last 4 digits of account number       1429                                                    $403.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/15 Last Active
                                                                     When was the debt incurred?           01/17
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt


 4.1      Medical College of Virginia
 4        Collection                                                 Last 4 digits of account number       9463                                                    $187.00
          Nonpriority Creditor's Name
                                                                                                           Opened 01/19 Last Active
                                                                     When was the debt incurred?           04/20
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt


 4.1      Medical College of Virginia
 5        Collection                                                 Last 4 digits of account number       9667                                                    $100.00
          Nonpriority Creditor's Name
                                                                                                           Opened 01/19 Last Active
                                                                     When was the debt incurred?           01/20
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 6 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                          Desc Main
                                                                     Document     Page 36 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

 4.1      Medical College of Virginia
 6        Collection                                                 Last 4 digits of account number       6728                                                      $93.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/18 Last Active
                                                                     When was the debt incurred?           12/19
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt


 4.1      Medical College of Virginia
 7        Collection                                                 Last 4 digits of account number       5080                                                      $85.00
          Nonpriority Creditor's Name
                                                                                                           Opened 03/19 Last Active
                                                                     When was the debt incurred?           04/20
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt


 4.1      Medical College of Virginia
 8        Collection                                                 Last 4 digits of account number       7569                                                      $37.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/19 Last Active
                                                                     When was the debt incurred?           05/19
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 7 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                          Desc Main
                                                                     Document     Page 37 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

 4.1
 9        NetCredit                                                  Last 4 digits of account number       9829                                                  $7,444.00
          Nonpriority Creditor's Name
                                                                                                           Opened 3/11/19 Last Active
          175 W Jackson Blvd                                         When was the debt incurred?           3/13/20
          Chicago, IL 60604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.2
 0        R Adrian Sorenson, DDS                                     Last 4 digits of account number                                                             Unknown
          Nonpriority Creditor's Name
          14420 SOMMERVILLE CT.                                      When was the debt incurred?
          Midlothian, VA 23113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 1        Synchrony Bank/ JC Penneys                                 Last 4 digits of account number       3828                                                    $663.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/16 Last Active
          Po Box 965007                                              When was the debt incurred?           08/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 8 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                          Desc Main
                                                                     Document     Page 38 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

 4.2
 2        Synchrony Bank/Sams                                        Last 4 digits of account number       3383                                                  $1,258.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/15 Last Active
          Po Box 965005                                              When was the debt incurred?           7/03/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.2
 3        The Home Depot                                             Last 4 digits of account number                                                             $8,504.00
          Nonpriority Creditor's Name
          Post Office Box 105980                                     When was the debt incurred?
          Department 51
          Atlanta, GA 30353-5980
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account balance


 4.2
 4        Va Womens Center                                           Last 4 digits of account number                                                                   $0.00
          Nonpriority Creditor's Name
          7130 Glen Forest Drive                                     When was the debt incurred?
          Suite 101
          Richmond, VA 23226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 9 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                          Desc Main
                                                                     Document     Page 39 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

 4.2
 5         Virginia Credit Union                                     Last 4 digits of account number       7711                                                  $2,889.00
           Nonpriority Creditor's Name
                                                                                                           Opened 08/16 Last Active
           P.o. Box 6713                                             When was the debt incurred?           6/30/20
           Richmond, VA 23230
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.2
 6         Virginia Credit Union                                     Last 4 digits of account number       5492                                                    $838.00
           Nonpriority Creditor's Name
                                                                                                           Opened 11/15 Last Active
           P.o. Box 6713                                             When was the debt incurred?           01/20
           Richmond, VA 23230
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.2
 7         YouFit                                                    Last 4 digits of account number                                                             Unknown
           Nonpriority Creditor's Name
           7250 Midlothian Tpke                                      When was the debt incurred?
           Richmond, VA 23225
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account balance

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 10 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                         Desc Main
                                                                     Document     Page 40 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 4909 Savarese Circle                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Fl1-908-01-50
 Tampa, FL 33634
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 30285
 Salt Lake City, UT 84130
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 30285
 Salt Lake City, UT 84130
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cavalry Portfolio Services                                    Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 500 Summit Lake                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 400
 Valhalla, NY 10595
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Central Credit Services, LLC                                  Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 9550 Regency Square Blvd, Ste 500
 A
 Jacksonville, FL 32225
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chippenham & Johnston Willis                                  Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 13620                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23225-8620
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenitybank/New York                                         Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 182125
 Columbus, OH 43218
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Creditors Collection Service                                  Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 21504
 Roanoke, VA 24018
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Department Store National                                     Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Bank/Macy's                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 9111 Duke Boulevard
 Mason, OH 45040
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Eos Cca                                                       Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 11 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                         Desc Main
                                                                     Document     Page 41 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 700 Longwater Dr
 Norwell, MA 02061
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Joseph, Mann, & Creed                                         Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 20600 Chagrin Boulevard                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 550
 Beachwood, OH 44122
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MCV Associated Physicians                                     Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7818 E. Parham Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Henrico, VA 23294
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MCV Hospital/VCU Health System                                Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 980462                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23298-0462
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medical College of Virginia                                   Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Collection                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Billing Dept/Bankruptcy
 403 N 13th St #238
 Richmond, VA 23298
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medical College of Virginia                                   Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Collection                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Billing Dept/Bankruptcy
 403 N 13th St #238
 Richmond, VA 23298
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medical College of Virginia                                   Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Collection                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Billing Dept/Bankruptcy
 403 N 13th St #238
 Richmond, VA 23298
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medical College of Virginia                                   Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Collection                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Billing Dept/Bankruptcy
 403 N 13th St #238
 Richmond, VA 23298
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medical College of Virginia                                   Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Collection                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Billing Dept/Bankruptcy
 403 N 13th St #238
 Richmond, VA 23298
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NetCredit                                                     Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 175 West Jackson Boulevard                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1000

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 12 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                         Desc Main
                                                                     Document     Page 42 of 70
 Debtor 1 Melvin M. Boykins
 Debtor 2 Phenice E. Boykins                                                                             Case number (if known)

 Chicago, IL 60604
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank/ JC Penneys                                    Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 965064
 Orlando, FL 32896
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank/Sams                                           Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 965060
 Orlando, FL 32896
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Verizon                                                       Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1253                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Morristown, NJ 07962
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Virginia Credit Union                                         Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 90010
 Richmond, VA 23225
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Virginia Credit Union                                         Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 90010
 Richmond, VA 23225
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                     1,066.56
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                     1,066.56

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    33,726.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                    33,726.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 13 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
               Case 20-34626-KRH                         Doc 1        Filed 11/19/20 Entered 11/19/20 16:09:45                          Desc Main
                                                                     Document     Page 43 of 70
 Fill in this information to identify your case:

 Debtor 1                  Melvin M. Boykins
                           First Name                         Middle Name            Last Name

 Debtor 2                  Phenice E. Boykins
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       You Fit                                                                    Gym Membership ASSUME




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 20-34626-KRH                           Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45              Desc Main
                                                                        Document     Page 44 of 70
 Fill in this information to identify your case:

 Debtor 1                   Melvin M. Boykins
                            First Name                            Middle Name        Last Name

 Debtor 2                   Phenice E. Boykins
 (Spouse if, filing)        First Name                            Middle Name        Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                       ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                       ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 20-34626-KRH                    Doc 1    Filed 11/19/20 Entered 11/19/20 16:09:45                               Desc Main
                                                          Document     Page 45 of 70


Fill in this information to identify your case:

Debtor 1                      Melvin M. Boykins

Debtor 2                      Phenice E. Boykins
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Mechanic                                   Self-Employed
       Include part-time, seasonal, or
       self-employed work.                                         Dominion Service Co of
                                             Employer's name       Richmond                                   Hair Stylist
       Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                   2630 Goodes Bridge Road
                                                                   Richmond, VA 23224

                                             How long employed there?         1989                                     1998

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        5,071.43      $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      5,071.43             $       0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 20-34626-KRH                Doc 1       Filed 11/19/20 Entered 11/19/20 16:09:45                                Desc Main
                                                       Document     Page 46 of 70

Debtor 1   Melvin M. Boykins
Debtor 2   Phenice E. Boykins                                                                    Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      5,071.43       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        875.10   $                    0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00   $                    0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $        150.91   $                    0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $        257.34   $                    0.00
     5e.    Insurance                                                                     5e.        $        953.33   $                    0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00   $                    0.00
     5g.    Union dues                                                                    5g.        $          0.00   $                    0.00
     5h.    Other deductions. Specify: Life Insurance                                     5h.+       $         33.50 + $                    0.00
            Tools                                                                                    $         43.33   $                    0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          2,313.51       $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,757.92       $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $        1,038.67
     8b. Interest and dividends                                                           8b.        $              0.00   $            0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                    0.00
     8g. Pension or retirement income                                                     8g. $                 0.00   $                    0.00
     8h. Other monthly income. Specify: Uber / Lyft (profit)                              8h.+ $              600.00 + $                    0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            600.00       $           1,038.67

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,357.92 + $       1,038.67 = $           4,396.59
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $          4,396.59
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: See Schedule J




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
        Case 20-34626-KRH                        Doc 1      Filed 11/19/20 Entered 11/19/20 16:09:45                                  Desc Main
                                                           Document     Page 47 of 70


Fill in this information to identify your case:

Debtor 1                 Melvin M. Boykins                                                                 Check if this is:
                                                                                                               An amended filing
Debtor 2                 Phenice E. Boykins                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Son                                  7/2005              Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             809.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           150.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
       Case 20-34626-KRH                   Doc 1      Filed 11/19/20 Entered 11/19/20 16:09:45                      Desc Main
                                                     Document     Page 48 of 70

Debtor 1    Melvin M. Boykins
Debtor 2    Phenice E. Boykins                                                             Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                        6a.   $                 250.00
      6b. Water, sewer, garbage collection                                                      6b.   $                 300.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                        6c.   $                 380.00
      6d. Other. Specify:                                                                       6d.   $                   0.00
7.    Food and housekeeping supplies                                                             7.   $                 852.00
8.    Childcare and children’s education costs                                                   8.   $                   0.00
9.    Clothing, laundry, and dry cleaning                                                        9.   $                 192.00
10.   Personal care products and services                                                       10.   $                 120.00
11.   Medical and dental expenses                                                               11.   $                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                              12. $                   216.66
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                        13. $                   100.00
14.   Charitable contributions and religious donations                                          14. $                     0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                      15a.   $                 126.00
      15b. Health insurance                                                                    15b.   $                   0.00
      15c. Vehicle insurance                                                                   15c.   $                 275.00
      15d. Other insurance. Specify: AFLAC                                                     15d.   $                 100.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                  16. $                      0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                          17a.   $                   0.00
      17b. Car payments for Vehicle 2                                                          17b.   $                   0.00
      17c. Other. Specify: Misc. Expenses                                                      17c.   $                 200.00
      17d. Other. Specify: Tolls                                                               17d.   $                  40.00
            Vehicle upkeep 2003, 2011, 2013                                                           $                 150.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                           0.00
19. Other payments you make to support others who do not live with you.                         $                          0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                            0.00
    20b. Real estate taxes                                                               20b. $                            0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                            0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                            0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                            0.00
21. Other: Specify:                                                                        21. +$                          0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                          $          4,360.66
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                  $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                     $          4,360.66
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                          23a. $                  4,396.59
    23b. Copy your monthly expenses from line 22c above.                                       23b. -$                 4,360.66

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                              23c. $                    35.93




Official Form 106J                                           Schedule J: Your Expenses                                            page 2
       Case 20-34626-KRH                      Doc 1        Filed 11/19/20 Entered 11/19/20 16:09:45                                       Desc Main
                                                          Document     Page 49 of 70

Debtor 1    Melvin M. Boykins
Debtor 2    Phenice E. Boykins                                                                        Case number (if known)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
     For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
     modification to the terms of your mortgage?
        No.
        Yes.             Explain here: The Debtors anticipate the following changes to income or expenses:
                         Melvin just began driving again for Uber/Lyft on October 30, 2020.

                         Phenice just became a real esate agent with Keller Wiliams, but has not made any sales yet. She was
                         receiving unemployment which ended. Wife re-applied for unemployment benefits on November 8, 2020
                         and is awaiting approval.

                         11 U.S. Code §101.Definitions
                         (10A)The term "current monthly income"
                         EXCLUDES
                         (V)Payments made under Federal law relating to the




Official Form 106J                                                 Schedule J: Your Expenses                                                                     page 3
              Case 20-34626-KRH                        Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                        Desc Main
                                                                     Document     Page 50 of 70




 Fill in this information to identify your case:

 Debtor 1                    Melvin M. Boykins
                             First Name                     Middle Name             Last Name

 Debtor 2                    Phenice E. Boykins
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Melvin M. Boykins                                                     X   /s/ Phenice E. Boykins
              Melvin M. Boykins                                                         Phenice E. Boykins
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       November 13, 2020                                              Date    November 13, 2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 20-34626-KRH                        Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                               Desc Main
                                                                     Document     Page 51 of 70



 Fill in this information to identify your case:

 Debtor 1                  Melvin M. Boykins
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Phenice E. Boykins
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $49,408.62            Wages, commissions,                 Unknown
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                               Desc Main
                                                                     Document     Page 52 of 70
 Debtor 1      Melvin M. Boykins
 Debtor 2      Phenice E. Boykins                                                                          Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                       $62,120.00            Wages, commissions,                Unknown
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $50,638.00            Wages, commissions,                Unknown
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until                                                                  $0.00       Unemployment April                     Unknown
 the date you filed for bankruptcy:                                                                                -October 2020
                                                                                                                   (approx)


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                Desc Main
                                                                     Document     Page 53 of 70
 Debtor 1      Melvin M. Boykins
 Debtor 2      Phenice E. Boykins                                                                          Case number (if known)


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Realtor Association                                       October 2020 -                 $1,917.00                 $0.00       Mortgage
       918 Chamberlayne Avenue                                   Realtor Fees &                                                       Car
       Richmond, VA 23220                                        Cost                                                                 Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Realtor fees &
                                                                                                                                    costs


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Mcv Physicians vs MELVIN                                  CIVIL JUDGMENT             RICHMOND CITY DISTRICT                     Pending
       BOYKINS                                                                              COURT                                      On appeal
       763GV1803834900                                                                                                                 Concluded

                                                                                                                                    - 209.00

       R Adrian Sorenson Dds vs MELVIN                           CIVIL JUDGMENT             CHESTERFIELD DISTRICT                      Pending
       BOYKINS                                                                              COURT                                      On appeal
       41GV1801159600                                                                                                                  Concluded

                                                                                                                                    - 87.00

       Hca Health Services Of Virginia vs                        CIVIL JUDGMENT             RICHMOND CITY DISTRICT                     Pending
       MELVIN BOYKINS                                                                       COURT                                      On appeal
       763GV1503586100                                                                                                                 Concluded

                                                                                                                                    - 3,475.00




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                 Desc Main
                                                                     Document     Page 54 of 70
 Debtor 1      Melvin M. Boykins
 Debtor 2      Phenice E. Boykins                                                                          Case number (if known)


       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Unknown Plaintiff vs PHENICE                              CIVIL JUDGMENT             13TH JUD DIST - GENERAL                     Pending
       BOYKINS                                                                              DISTRICT COURT -                            On appeal
       763GV1903773600                                                                                                                  Concluded

                                                                                                                                     - 838.00

       Unknown Plaintiff vs PHENICE                              CIVIL JUDGMENT             13TH JUD DIST - GENERAL                     Pending
       BOYKINS                                                                              DISTRICT COURT -                            On appeal
       763GV1903656700                                                                                                                  Concluded

                                                                                                                                     - 3,067.00


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Christian Fellowship Ministry                                  Tithes                                                  Approximate                  $1,000.00
                                                                                                                              annual




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                  Desc Main
                                                                     Document     Page 55 of 70
 Debtor 1      Melvin M. Boykins
 Debtor 2      Phenice E. Boykins                                                                          Case number (if known)


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                                                                                  loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       North Law Bar# 29672                                           TOTAL Received: $ 2,100                                 October 2020                $2,100.00
       5913 Harbour Park Drive
       Midlothian, VA 23112                                           Fees: $449 (includes USB filing fee,
       www.pianorth.com                                               credit report, credit counseling, due
                                                                      diligence reports, and debtor
                                                                      education).
                                                                      Attorney fee = $ 1,651


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or          Date transfer was
       Address                                                        property transferred                      payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you
       None                                                           There have been NO
                                                                      transfers of property in the
                                                                      last three years.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                             Desc Main
                                                                     Document     Page 56 of 70
 Debtor 1      Melvin M. Boykins
 Debtor 2      Phenice E. Boykins                                                                            Case number (if known)


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                      Date Transfer was
                                                                                                                                             made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of              Type of account or       Date account was          Last balance
       Address (Number, Street, City, State and ZIP              account number                instrument               closed, sold,         before closing or
       Code)                                                                                                            moved, or                      transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                           have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                   have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                 Describe the property                         Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                   Desc Main
                                                                     Document     Page 57 of 70
 Debtor 1      Melvin M. Boykins
 Debtor 2      Phenice E. Boykins                                                                                Case number (if known)


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                   Status of the
       Case Number                                                    Name                                                                            case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                  Employer Identification number
       Address                                                                                                        Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                      Dates business existed
       Phenice Styles                                            Hair Stylist                                         EIN:

                                                                                                                      From-To    1998- present


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                         Desc Main
                                                                     Document     Page 58 of 70
 Debtor 1      Melvin M. Boykins
 Debtor 2      Phenice E. Boykins                                                                          Case number (if known)


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Melvin M. Boykins                                                   /s/ Phenice E. Boykins
 Melvin M. Boykins                                                       Phenice E. Boykins
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     November 13, 2020                                              Date     November 13, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 20-34626-KRH                        Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45           Desc Main
                                                                     Document     Page 59 of 70

 Fill in this information to identify your case:

 Debtor 1                  Melvin M. Boykins
                           First Name                       Middle Name              Last Name

 Debtor 2                  Phenice E. Boykins
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Atrium Resort                                        Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        The Atrium Resort 15 21st                         Reaffirmation Agreement.
    property              Street Virginia Beach, VA 23451                   Retain the property and [explain]:
    securing debt:        VA Beach City County
                          Nunber 0615 Week 50


    Creditor's         Equiant Financial Svcs                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Maintenance fees                                  Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         Holiday Inn Club Vacations                           Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Maintenance fees and                              Reaffirmation Agreement.
    property              membership fees

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                  Desc Main
                                                                     Document     Page 60 of 70

 Debtor 1      Melvin M. Boykins
 Debtor 2      Phenice E. Boykins                                                                     Case number (if known)


                                                                            Retain the property and [explain]:
    securing debt:



    Creditor's     Kay Jewelers                                             Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      Melvin's wedding ring Jewelery                      Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                         Retain and keep current


    Creditor's     Orange Lake Resorts                                      Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      Time Shared Loan                                    Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's     Virginia Credit Union                                    Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2013 Cadillac XTS 74,118 miles                           Reaffirmation Agreement.
    property       Value: NADA $16,775
                                                                            Retain the property and [explain]:
                   Tag VTV7924
    securing debt:                                                         Reaffirm w/o cross collateral
                   DMV: 4/18/2018


    Creditor's     Virginia Credit Union                                    Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2011 Mercedes Benz E350 AWD                              Reaffirmation Agreement.
    property       111,000 miles
                                                                            Retain the property and [explain]:
                   Value NADA REAFFIRM
    securing debt:
                   Tag VCX8414
                   Payoff $12,869.42
                   DMV 11/25/2015
                   Reafffirm w/o cross collatteral                         Reaffirm w/o cross collateral



    Creditor's     Virginia Housing                                         Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 5925 Derrymore Court                                     Reaffirmation Agreement.
    property       Richmond, VA 23225 Richmond                              Retain the property and [explain]:
    securing debt: City County
                   Current Market Analysis
                   $161,000 November 2020
                   Current Market Analysis -
                   $164,950 July 2019
                   Tax Assessment - $150,000
                   Zillow Range - $170,000 -
                   $194,000
                   Judgment liens VACU                                     Retain & keep current


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                         Desc Main
                                                                     Document     Page 61 of 70

 Debtor 1      Melvin M. Boykins
 Debtor 2      Phenice E. Boykins                                                                    Case number (if known)



 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Melvin M. Boykins                                                        X /s/ Phenice E. Boykins
       Melvin M. Boykins                                                               Phenice E. Boykins
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        November 13, 2020                                                Date    November 13, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                   Desc Main
                                                                     Document     Page 62 of 70
                                                               United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Melvin M. Boykins
 In re      Phenice E. Boykins                                                                              Case No.
                                                                                   Debtor(s)                Chapter      7


                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR


1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and that
       compensation paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
       bankruptcy case is as follows:
         For legal services, I have agreed to accept                                                    $                    1,651.00
         Prior to the filing of this statement I have received                                          $                    1,651.00
         Balance Due                                                                                    $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify)

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify)

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.


5.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d. Other provisions as needed:



6.     By agreement with the debtor(s), the above-disclosed fee does not include the following services:
               Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
               reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC 522
               for avoidance of liens.


                  Representation for above-referenced fees are subject to firm's effective hourly rates or a percentage of recovery
                  if additional legal services are required such as attendance of continued hearings, additional notices to creditors,
                  negotiations, settlements, filing Motions or Adversarial Proceedings and additional legal research.


                  Representation of the debtors in any motions, dischargeability actions, judicial lien avoidances, redemption,
                  reaffirmation, relief from stay actions, adversary proceedings, actions for sanctions and civil contempt due to
                  creditor misconduct, actions to avoid Judicial liens, Adversary Proceedings, negotiations or actions to avoid
                  Preferential Transfers, actions in any appeals court including the Virginia Court of Appeals, the Supreme Court of
                  Virginia and the United States Supreme Court.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45             Desc Main
                                                                     Document     Page 63 of 70
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 13, 2020                                                          /s/ Pia J. North
     Date                                                                       Pia J. North 29672
                                                                                Signature of Attorney

                                                                                North Law Bar# 29672
                                                                                Name of Law Firm
                                                                                5913 Harbour Park Drive
                                                                                Midlothian, VA 23112
                                                                                (804) 739-3700 Fax: (804) 739-2550




[2030edva ver. 01/19]
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 20-34626-KRH                        Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                                 Desc Main
                                                                     Document     Page 64 of 70

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Melvin M. Boykins
 Debtor 2              Phenice E. Boykins                                                                  1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Eastern District of Virginia
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                 $                       5,071.43        $              0.00
  3. Alimony     and maintenance   payments.   Do not include payments from a spouse if
     Column B is filled in.                                                               $                             0.00      $              0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                             $                             0.00      $              0.00
  5. Net income from operating a business, profession, or farm
                                                   Debtor 1             Debtor 2
     Gross receipts (before all
     deductions)                       $             67.70 $           2,096.94
     Ordinary and necessary
     operating expenses               -$             23.83 -$          1,233.17
     Net monthly income from a                                                    Copy
     business, profession, or farm     $             43.86 $              863.77 here -> $                            43.86       $           863.77
  6. Net income from rental and other real property
                                                                                    Debtor 1
        Gross receipts (before all deductions)                            $        0.00
        Ordinary and necessary operating expenses                         -$       0.00
        Net monthly income from rental or other real property             $        0.00 Copy here -> $                  0.00      $              0.00
                                                                                                       $                0.00      $              0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 20-34626-KRH                         Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45                              Desc Main
                                                                     Document     Page 65 of 70
 Debtor 1     Melvin M. Boykins
 Debtor 2     Phenice E. Boykins                                                                       Case number (if known)



                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $            0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $               2,611.00
            For your spouse                                            $              0.00
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                       0.00      $            0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
               .                                                                              $                       0.00      $            0.00
                                                                                                   $                  0.00      $            0.00
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $            0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       5,115.29          +   $       863.77      =    $      5,979.06

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>             $          5,979.06

              Multiply by 12 (the number of months in a year)                                                                                        x 12
       12b. The result is your annual income for this part of the form                                                                12b. $           71,748.72

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  VA

       Fill in the number of people in your household.                        3
       Fill in the median family income for your state and size of household.                                                         13.    $         97,056.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Melvin M. Boykins                                                 X /s/ Phenice E. Boykins
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45               Desc Main
                                                                     Document     Page 66 of 70
 Debtor 1    Melvin M. Boykins
 Debtor 2    Phenice E. Boykins                                                                     Case number (if known)


                Melvin M. Boykins                                                        Phenice E. Boykins
                Signature of Debtor 1                                                    Signature of Debtor 2
        Date November 13, 2020                                                    Date November 13, 2020
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45               Desc Main
                                                                     Document     Page 67 of 70
 Debtor 1    Melvin M. Boykins
 Debtor 2    Phenice E. Boykins                                                                   Case number (if known)




                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 05/01/2020 to 10/31/2020.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Dominion Service Co of Richmond
Year-to-Date Income:
Starting Year-to-Date Income: $18,926.88 from check dated 4/30/2020 .
Ending Year-to-Date Income: $49,355.44 from check dated 10/31/2020 .
Income for six-month period (Ending-Starting): $30,428.56 .
Average Monthly Income: $5,071.43 .



Line 5 - Income from operation of a business, profession, or farm
Source of Income: Uber/Lyft
Income/Expense/Net by Month:
                         Date                                             Income                        Expense                   Net
 6 Months Ago:                 05/2020                                               $0.00                           $0.00                 $0.00
 5 Months Ago:                 06/2020                                               $0.00                           $0.00                 $0.00
 4 Months Ago:                 07/2020                                               $0.00                           $0.00                 $0.00
 3 Months Ago:                 08/2020                                               $0.00                           $0.00                 $0.00
 2 Months Ago:                 09/2020                                               $0.00                           $0.00                 $0.00
 Last Month:                   10/2020                                             $406.17                         $143.00               $263.17
                     Average per month:                                             $67.70                          $23.83
                                                                                             Average Monthly NET Income:                   $43.86




Line 8 ssa - Unemployment compensation (Non-CMI)
Source of Income: Unemployment compensation - COVID
Income by Month:
 6 Months Ago:                                    05/2020                   $316.00
 5 Months Ago:                                    06/2020                  $7,896.00
 4 Months Ago:                                    07/2020                  $4,390.00
 3 Months Ago:                                    08/2020                   $632.00
 2 Months Ago:                                    09/2020                   $632.00
 Last Month:                                      10/2020                  $1,800.00
                                 Average per month:                        $2,611.00




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                              page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 20-34626-KRH                          Doc 1          Filed 11/19/20 Entered 11/19/20 16:09:45               Desc Main
                                                                     Document     Page 68 of 70
 Debtor 1    Melvin M. Boykins
 Debtor 2    Phenice E. Boykins                                                                   Case number (if known)


                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 05/01/2020 to 10/31/2020.

Line 5 - Income from operation of a business, profession, or farm
Source of Income: Hair Stylist
Income/Expense/Net by Month:
                         Date                                             Income                        Expense                   Net
 6 Months Ago:                 05/2020                                         $2,230.68                           $278.55              $1,952.13
 5 Months Ago:                 06/2020                                           $832.63                         $1,565.64               $-733.01
 4 Months Ago:                 07/2020                                         $1,130.83                         $1,214.81                $-83.98
 3 Months Ago:                 08/2020                                         $2,938.42                         $1,341.15              $1,597.27
 2 Months Ago:                 09/2020                                         $3,378.21                         $1,791.14              $1,587.07
 Last Month:                   10/2020                                         $2,070.84                         $1,207.72                $863.12
                     Average per month:                                        $2,096.94                         $1,233.17
                                                                                           Average Monthly NET Income:                    $863.77




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                              page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
TransUnionCase 20-34626-KRH     Doc 1Bank
                                       Filed
                                          of 11/19/20
                                             America      Entered 11/19/20 16:09:45     Desc Main
                                                                            Comenitybank/New  York
P.O. Box 2000                         Document      Page
                                     4909 Savarese Circle  69 of 70         Attn: Bankruptcy
Chester, PA 19022                    Fl1-908-01-50                          Po Box 182125
                                     Tampa, FL 33634                        Columbus, OH 43218
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Certegy Check Services, Inc.         Bon Secours                            Comenitybank/New York & Co
11601 Roosevelt Blvd.                P.O. Box 404893                        Po Box 182789
Saint Petersburg, FL 33716           Atlanta, GA 30384                      Columbus, OH 43218




ChexSystems                          Capital One                            Creditors Collection Service
Attn: Consumer Relations             Po Box 30281                           4530 Old Cave Spring Road
7805 Hudson Rd., Suite 100           Salt Lake City, UT 84130               Roanoke, VA 24018
Saint Paul, MN 55125


Experian                             Capital One                            Creditors Collection Service
Dispute Department                   Attn: Bankruptcy                       Attn: Bankruptcy
P.O. Box 4500                        Po Box 30285                           Po Box 21504
Allen, TX 75013                      Salt Lake City, UT 84130               Roanoke, VA 24018


Equifax Information Services         Cavalry Portfolio Services             Department Store National Bank/Ma
PO Box 740241                        500 Summit Lake Drive                  Attn: Bankruptcy
Atlanta, GA 30374                    Valhalla, NY 10595                     9111 Duke Boulevard
                                                                            Mason, OH 45040


TransUnion Consumer Relations        Cavalry Portfolio Services             Eos Cca
2 Baldwin Place                      500 Summit Lake                        Po Box 981008
PO Box 1000                          Suite 400                              Boston, MA 02298
Chester, PA 19022                    Valhalla, NY 10595


Weimark Credit Information           Central Credit Services, LLC           Eos Cca
PO Box 994                           9550 Regency Square                    Attn: Bankruptcy
Brick, NJ 08723                      Jacksonville, FL 32225                 700 Longwater Dr
                                                                            Norwell, MA 02061


ADT                                  Central Credit Services, LLC           Equiant Financial Svcs
P.O. Box 371490                      Attn: Bankruptcy                       4343 N Scottsdale Rd
Pittsburgh, PA 15250-7490            9550 Regency Square Blvd, Ste 500 A    Scottsdale, AZ 85251
                                     Jacksonville, FL 32225


Atrium Resort                        Chippenham & Johnston Willis           Equiant Financial Svcs
580 Lynnhaven Parkway                P.O. Box 13620                         Attn: Bankruptcy
Suite 101                            Richmond, VA 23225-8620                400 N Juniper Dr, Ste 100
Virginia Beach, VA 23452                                                    Chandler, AZ 85226


Bank of America                      City of Richmond                       Holiday Inn Club Vacations
Po Box 982238                        Personal Property Tax Assmnt           9271 S. John Young Pkwy
El Paso, TX 79998                    900 E. Broad Street - Rm 102           Orlando, FL 32819
                                     Richmond, VA 23219
Johnston Case   20-34626-KRH
         Willis Hospital            Doc 1NetCredit
                                           Filed 11/19/20 Entered 11/19/20 16:09:45
                                                                            Va WomensDesc    Main
                                                                                        Center
1401 Johnston Willis Drive                Document      Page  70 of
                                         175 West Jackson Boulevard 70      7130 Glen Forest Drive
Richmond, VA 23235                       Suite 1000                          Suite 101
                                         Chicago, IL 60604                   Richmond, VA 23226


Joseph, Mann, & Creed                    Orange Lake Resorts                 Verizon
20600 Chagrin Boulevard                  8505 W Irlo Bronson Memorial        P.O. Box 1253
Suite 550                                Kissimmee, FL 34747                 Morristown, NJ 07962
Beachwood, OH 44122


Kay Jewelers                             Orange Lake Resorts                 Virginia Credit Union
Post Office Box 1799                     Attn: Bankruptcy                    P.o. Box 6713
Akron, OH 44309                          9271 South John Young Parkway       Richmond, VA 23230
                                         Orlando, FL 32819


Macy's                                   Resurgent                           Virginia Credit Union
Po Box 8218                              Attn: Bankruptcy                    Attn: Bankruptcy
Mason, OH 45040                          Po Box 10497                        Po Box 90010
                                         Greenville, SC 29603                Richmond, VA 23225


MCV Associated Physicians                R Adrian Sorenson, DDS              Virginia Housing
7818 E. Parham Road                      14420 SOMMERVILLE CT.               601 S Belvidere
Henrico, VA 23294                        Midlothian, VA 23113                Richmond, VA 23220




MCV Hospital/VCU Health System           Synchrony Bank/ JC Penneys          Virginia Housing
P.O. Box 980462                          Po Box 965007                       Attn: Bankruptcy
Richmond, VA 23298-0462                  Orlando, FL 32896                   601 South Belvidere Street
                                                                             Richmond, VA 23220


Medical College of VA Collect.           Synchrony Bank/ JC Penneys          YouFit
                                         Attn: Bankruptcy                    7250 Midlothian Tpke
                                         Po Box 965064                       Richmond, VA 23225
                                         Orlando, FL 32896


Medical College of Virginia Collection   Synchrony Bank/Sams
                                         Po Box 965005
                                         Orlando, FL 32896




Medical College of Virginia Collection   Synchrony Bank/Sams
Attn: Billing Dept/Bankruptcy            Attn: Bankruptcy
403 N 13th St #238                       Po Box 965060
Richmond, VA 23298                       Orlando, FL 32896


NetCredit                                The Home Depot
175 W Jackson Blvd                       Post Office Box 105980
Chicago, IL 60604                        Department 51
                                         Atlanta, GA 30353-5980
